Citation Nr: 1632865	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  04-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic fatigue, including as due to a qualifying chronic disability related to Persian Gulf War service.

2. Entitlement to service connection for headaches, including as due to a qualifying chronic disability related to Persian Gulf War service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to January 1994, including in the Southwest Asia Theater of Operations from September 1990 to April 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg. In that decision, the RO denied service connection for disorders including chronic fatigue, sleep disturbances, and headaches.

In June 2007, September 2010, and March 2012, the Board remanded the claims to the RO for additional development.

In a September 2013 decision, the Board denied service connection for chronic fatigue, headaches, and sleep disturbances. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the Board's decision as to service connection for chronic fatigue and headaches. In a March 2015 decision, the Court vacated the September 2013 Board decision as to service connection for chronic fatigue and headaches. The Court remanded those issues to the Board for readjudication.

In October 2015, the Board remanded the issues of service connection for chronic fatigue and headaches to the RO for additional development.


FINDINGS OF FACT

1. The Veteran's service-connected posttraumatic stress disorder (PTSD) and schizophrenia and medications to treat them lead to impaired sleep and chronic fatigue.

2. Following Persian Gulf War service, the Veteran developed chronic headaches which have not been attributed to a clear diagnosis.


CONCLUSIONS OF LAW

1. The Veteran's chronic fatigue is proximately due to or the result of service-connected disorders. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

2. The Veteran's headaches constitute an undiagnosed illness warranting service connection in a Persian Gulf veteran. 38 U.S.C.A. §§ 1117, 5107 (West 2014); 38 C.F.R. § 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chronic Fatigue

The Veteran asserts that during service he began to experience chronic fatigue that has continued through the present. He also asserts that his chronic fatigue is related to his service-connected PTSD and schizophrenia and medications to treat those disorders, or is attributable to his Persian Gulf service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Veteran served in the Southwest Asia theater of operations after August 2, 1990, so during the Persian Gulf War. See 38 C.F.R. § 3.2(i) (2015). Therefore, he is a Persian Gulf veteran. Service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2016. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A "qualifying chronic disability" includes: (A) an undiagnosed illness, or (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease). 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i). The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Disabilities that have existed for six months or more, and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period, will be considered chronic. 38 C.F.R. § 3.317(a)(4). A qualifying chronic disability shall be considered service connected. 38 C.F.R. § 3.317(a)(6). Compensation shall not be paid for a qualifying chronic disability if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent Southwest Asia duty and the onset of the disability. 38 C.F.R. § 3.317(a)(7)(ii).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders. 38 C.F.R. § 3.317(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record. Every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service medical records do not reflect any complaints of fatigue. His claims file contains state disability forms that he completed in October 2000 and June 2001. He reported nightmares, auditory hallucinations, and impaired sleep. He indicated that his lack of sleep resulted in difficulty focusing and concentrating during the day. In a March 2001 statement, the Veteran's mother wrote that he was unable to sleep normally without medications.

The claims file contains records of VA mental health treatment of the Veteran from 2000 forward. In December 2000, it was reported that almost every night he had nightmares, and awakened frightened, sweating, and in a state of panic. In 2001, it was noted that he had auditory hallucinations, and was sometimes awakened by them. He also reported depressive episodes. Treating clinicians diagnosed him with PTSD in 2000 and schizophrenia in 2001. Treatment has included psychiatric medications. The Veteran sought service connection for service connection for several disorders, including PTSD, schizophrenia, chronic fatigue, and headaches. The RO has established service connection for his PTSD and schizophrenia.

The Veteran had VA medical and PTSD examinations in February 2002. In the medical examination, he reported that he was awakened at night by PTSD symptoms including nightmares. He related feeling fatigue, and expressed his feeling that his fatigue was secondary to psychiatric medications that he took to control his schizophrenia. The examiner's diagnoses included medication-induced fatigue. In the PTSD examination, the psychiatric symptoms that the Veteran reported included insomnia and nightmares. He related diagnosis of and treatment for PTSD and schizoaffective disorder. His mood was described as depressed.

In June 2002, a VA psychiatrist wrote that the Veteran had PTSD and schizoaffective disorder, with hallucinations, paranoia, and nightmares. The psychiatrist stated that the multiple medications used in treatment produced side effects that compounded his inability to work.

In a July 2002 statement, the Veteran wrote that he had experienced chronic fatigue from 1993 forward, although he tried to ignore it. He indicated that presently he was constantly tired, unmotivated, and lacking energy. He related having frequent nightmares, having twitching in his sleep that was almost like seizures, and getting only three hours of sleep per night.

In VA psychiatric treatment in April and July 2003, the Veteran reported ongoing auditory hallucinations and depressive episodes.

In a March 2004 statement, the Veteran related a three year history of sleep disorders. He reported chronic nightmares and difficulty concentrating.

In VA psychiatric treatment in April 2004, the Veteran reported ongoing nightmares. In November 2004, he indicated that he had hallucinations, intrusive memories, and depression. In April 2005, he related ongoing nightmares and hallucinations. In October 2005, he stated that his partner told him that he had episodes of twitching in his sleep. In October 2007, he reported ongoing symptoms including nightmares, insomnia, and hallucinations. 

In a November 2007 statement, the Veteran's girlfriend wrote that he had nightmares, trouble sleeping, and trouble concentrating.

On a VA mental disorders examination in February 2010, the Veteran reported ongoing treatment, with medications, for PTSD and schizophrenia. He related ongoing symptoms of auditory hallucinations and paranoid delusions, especially at night. He stated that he averaged two hours of sleep per night. On a VA mental disorders examination in June 2010, the Veteran reported having interrupted sleep. The examiner noted ongoing diagnoses of PTSD and schizophrenia, treated with medications.

In an August 2010 statement, the Veteran's representative noted that chronic fatigue is one of the symptoms that have been associated with Persian Gulf service. 

In VA treatment in February 2010, the Veteran reported having been without psychiatric medications. He reported auditory and visual hallucinations, nightmares, and resulting inability to sleep. In August 2010, he stated that nightmares and auditory hallucinations were worse when he did not take psychiatric medications. In May 2011, he reported having nightmares and auditory hallucinations somewhat less frequently.

On VA mental disorders examination in June 2011, the examiner noted ongoing treatment for PTSD and schizophrenia. The Veteran reported good sleep at night on his present medications. He stated that he had some drowsiness during the day, due to his medications. The examiner stated that it is at least as likely as not that the Veteran's past sleep disturbances were related or secondary to his service connected PTSD and schizophrenia. In a December 2011 addendum, the examiner reported having reviewed the Veteran's claims file. The examiner noted the Veteran's report that his antipsychotic medication could make him drowsy during the day. The examiner expressed the opinion that it is less likely than not that the Veteran's claimed chronic fatigue is a symptom of his PTSD or depression. The examiner explained that chronic fatigue is not a symptom of PTSD, and that the Veteran did not report depression at the June 2011 VA examination.

In December 2012, the Veteran had a VA examination regarding chronic fatigue syndrome. The examiner described that the Veteran as a difficult historian. The examiner noted the Veteran's report that his antipsychotic medication could make him drowsy during the day. The examiner found that the Veteran did not have physical or cognitive symptoms attributable to chronic fatigue syndrome. The examiner found that the Veteran did not have chronic fatigue syndrome, and that therefore it is less likely than not that he had chronic fatigue syndrome as a result of service or as a result of his PTSD.

VA treatment notes from 2013 through 2015 reflect ongoing psychiatric diagnoses and medications.

The Veteran has not been diagnosed with chronic fatigue syndrome, but he has repeatedly reported fatigue. He has stated that fatigue began during service, in 1993. No evidence from that time helps to corroborate that history. He did not attend the VA examination that the Board ordered on remand to clarify, among other things, whether his fatigue is related to his PTSD and schizophrenia or medications for those disorders. Nonetheless, the available evidence includes his statements that his psychiatric medications make him tired during the day, and the June 2011 examiner's finding of at least equivocal likelihood that his sleep disturbances are secondary to his PTSD and schizophrenia. The Board finds that the assembled evidence indicates an at least equivocal likelihood that his chronic fatigue results from his service-connected psychiatric disorders and treatment for them. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for his chronic fatigue as secondary to PTSD and schizophrenia.


Headaches

The Veteran reports having frequent headaches. He essentially contends that the headaches are attributable to his Persian Gulf service.

The Veteran's service medical records do not reflect any report of headaches. In 2000, he sought service connection for several disorders, including headaches. In state disability forms that he completed in 2000 and 2001, he reported having severe headaches that impeded concentration. In VA psychiatric treatment in December 2000, he reported chronic, disabling headaches.

On VA medical examination in February 2002, the Veteran reported daily headaches, with throbbing pain that lasted about two hours. He stated that during headaches he had difficulty concentrating and performing tasks. The examiner's findings included tension-like headaches.

In a July 2002 statement, the Veteran wrote that he had daily tension headaches with excruciating pain. In March 2004, he wrote that he had experienced headaches for three years. In a November 2007 statement, his girlfriend wrote that he reported having bad headaches.

On VA examination in February 2010, it was noted that the Veteran was on medication for hypertension. Service connection has not been established for his hypertension. 

In an August 2010 statement, the Veteran's representative noted that headaches are among the symptoms that have been associated with Persian Gulf service. 

On VA neurological examination in September 2011, the Veteran reported daily severe headaches, treated with medication. He related that the headaches lasted for hours, and that he avoided activity during the headaches. The examiner noted that the Veteran was not presently on medication for his diagnosed hypertension. The examiner expressed the opinion that it was at least as likely as not that the headaches were related to his hypertension.

On VA examination in December 2012, the Veteran reported having experienced headaches since 2005 or 2006. He stated that presently he had sharp, throbbing headaches that occurred about every other day and lasted until evening. He indicated that he used over the counter medications. The examiner expressed the opinion that it was less likely than not that the Veteran's headaches were related to his hypertension. The examiner explained that the Veteran's blood pressure was only borderline elevated, and not elevated enough to cause headaches in most individuals. The examiner opined that it was less likely than not that the Veteran's headaches are related to his service. The examiner explained that the Veteran's headaches started more than ten years after his service.

VA treatment notes from June 2015 reflect an emergency department visit due to headache, nausea, and vomiting.

The Veteran has not claimed that he began to have frequent headaches during service, and his service medical record do not reflect complaints of headaches. The preponderance of the evidence is against onset of frequent headaches during service.

The evidence from 2000 forward includes numerous reports that the Veteran had frequent headaches over periods of six months or more. Headaches are among the signs and symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness in Persian Gulf veterans such as the Veteran. Clinicians who have treated and examined the Veteran have not assigned a clear diagnosis regarding his headaches. VA clinicians who examined his in 2011 and 2012 differed as to whether his hypertension causes his headaches. The explanation of the 2012 examiner is persuasive, such that the greater weight of persuasive evidence is against his hypertension being the cause of his headaches. Therefore there is not affirmative evidence of a supervening condition or event between the Veteran's Southwest Asia service and the onset of 

his frequent headaches. The Veteran's service and the history of his headaches meet the criteria for service connection of his headaches as an undiagnosed illness and qualifying chronic disability in a Persian Gulf veteran.


ORDER

Entitlement to service connection for chronic fatigue is granted.

Entitlement to service connection for headaches is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


